Citation Nr: 0308519	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus

4.  Entitlement to service connection for emphysema.

5.  Entitlement to a permanent and total disability rating 
for non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1969.

This appeal is from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  The Board of Veterans' Appeals 
remanded the case in May 2001.  Except for the claim for 
emphysema, the Board again returns the case to the RO for 
reasons explained in the remand appended to this decision.

The veteran's representative asserts that VA must infer a 
claim for a total disability rating based on individual 
unemployability (TDIU), see 38 C.F.R. § 4.16 (2002), from the 
statement in his notice of disagreement that he is unable to 
work because of his disabilities.  The claim is as yet 
unadjudicated and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran filed his claim for service connection for 
emphysema in September 1999.

2.  The veteran did not develop emphysema or any other 
respiratory disorder during military service.




CONCLUSION OF LAW

1.  The law precludes service connection for emphysema 
resulting from smoking secondary to nicotine addiction 
incurred in service.  38 U.S.C.A. § 1103 (West 2002).

2.  The veteran did not incur emphysema or any other 
respiratory disorder in wartime service.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  The veteran has filed the form necessary 
to prosecute a claim for VA disability compensation.  The RO 
provided the veteran forms to authorize the release of 
information to VA.  No other forms are necessary to prosecute 
his claims.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO notified the 
veteran by letter of June 2001, of information and evidence 
necessary to substantiate his claim and of what he must do to 
obtain VA assistance in gathering evidence.  The veteran's 
representative responded in July 2001 that the veteran was 
aware of the actions required of him in support of his claim.  
VA has discharged its duty to notify and inform.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  VA has obtained the VA medical 
records pertinent to the veteran's claim for emphysema.  The 
veteran has not reported any other source of evidence or 
information pertinent to his claim.  VA has discharged its 
duty to obtain evidence for the veteran.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA examinations of March 2000 with a pulmonary 
function test and medical opinion regarding the cause of his 
respiratory diagnosis.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  There is no failure to obtain 
evidence regarding the claim for emphysema.

II.  Service Connection for Emphysema

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

Service medical records are silent for complaint, treatment, 
or diagnosis of any respiratory disorder.  Service connection 
cannot be awarded for a chronic disease shown to be such in 
service.  38 C.F.R. § 3.303(b) (2002).  No respiratory 
condition was noted during service, consequently service 
connection cannot be granted for emphysema based on 
continuity of symptomatology with a condition noted in 
service.  Id.  Additionally, there is a hiatus in the 
veteran's medical records from his separation from service 
until October 1993, when he sought VA treatment for other 
conditions.  The first mention of respiratory disease 
appeared in a July 1998 VA outpatient clinic note of the 
veteran's first visit to the clinic.  He reported a long 
history of smoking tobacco and no history of COPD (chronic 
obstructive pulmonary disease).  The examining physician 
found scattered wheezes on examination and diagnosed COPD.

On VA examination in March 2000, the examiner reviewed the 
veteran's VA claims file and took a clinical history from the 
veteran.  The veteran admitted smoking one to two packs of 
cigarettes a day from age 13.  Upon examination, the 
diagnosis was chronic bronchitis due to smoking with mild 
COPD and emphysema.  Pulmonary function tests showed minimal 
obstructive airways disease and mild neuromuscular disease.  
The computerized report cautioned against reliance on the 
data without review and signature by a physician.  
Subsequently, the reviewing physician contradicted the 
diagnosis by algorithm and diagnosed normal spirometry 
examination.  On VA examination in February 2002, another 
physician diagnosed emphysema.  Given the lack of evidence of 
respiratory disease in service and the long hiatus after 
service before first diagnosis, service connection cannot be 
granted for emphysema or COPD as a disease first diagnosed 
after service but shown by the evidence to have been incurred 
in service.  See 38 C.F.R. § 3.303(d) (2002). 

The veteran's representative asserts that the veteran's claim 
is actually for emphysema or COPD as secondary to nicotine 
addition incurred in service.  This claim must fail for 
reasons of law and of fact.  The veteran filed his 
application for disability compensation in September 1999.  
By 1998 amendment to the law governing entitlement to VA 
disability compensation, Congress precluded service 
connection resulting from tobacco use in service.  Disability 
resulting from tobacco use may not be deemed resulting from a 
disease or injury in service.  38 U.S.C.A. § 1103 (West 
2002).  Consequently, the nicotine addition theory of 
entitlement is without legal basis.

As a matter of fact, were there a legal basis to the nicotine 
addition theory, the veteran admitted beginning heavy smoking 
at age 13.  Any later assertion that he began in service is 
not credible.  The Board rejects as implausible on its face 
any argument that the veteran smoked a pack or more a day 
from age 13 but became addicted in service.  

In sum, the preponderance of the evidence is against the 
veteran's claim for service connection for emphysema, COPD, 
or any other respiratory disorder.


ORDER

Service connection for emphysema is denied.


REMAND

The Board remanded this case in May 2001 with specific 
instructions for development of the record as to each claim 
at issue.  The RO did not complete the instructed actions.  
The specific instruction created a right in the veteran to 
their performance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  This right exists outside of VA's duties under the 
VCAA, and discharge of the VCAA does not vitiate the 
veteran's rights.

The May 2001 remand instructed the RO to request records of 
treatment in 1995 at the Shreveport VAMC inpatient chemical 
dependence program.  A request is of record in the claims 
file, but not a response.  The remand requested the records 
because the March 2000 VA examiner noted indication in the 
outpatient record of the veteran's Shreveport admission.  
Specifically, an Alexandria VAMC outpatient note of February 
8, 1995, recorded the veteran's admission to Shreveport as 
scheduled for March 8, 1995.  There is no record that he 
entered the chemical dependence program as scheduled.  If he 
did, the inpatient records are constructively before the 
Secretary, Bell v. Derwinski, 2 Vet. App. 611 (1992), as the 
May 2001 remand noted.  Constructive notice aside, under the 
VCAA, VA may not desist in efforts to obtain its own records 
until they are obtained or their unavailability or non-
existence is documented.  38 C.F.R. § 3.159(c)(2) (2002).

The veteran has not been responsive to multiple requests for 
specific information about events alleged to have occurred in 
Vietnam that would enable the RO to obtain evidence to 
corroborate alleged stressors.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  All of this notwithstanding, the veteran has stated 
that his unit, based in Thailand, saw duty in Vietnam and 
that he came under attack.  Judicial precedent establishes 
that the veteran's presence with his unit at a place and time 
that official records show the unit came under attack is 
sufficient to establish the veteran's alleged stressor.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Moreover, 
the RO did not, as the remand instructed, adjudicate the 
factual question whether the veteran was a veteran of combat 
and whether his alleged stressor was related to combat.  See 
38 C.F.R. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2002).  Apparently, the RO assumed that the remand 
instruction was moot once it determined that the veteran does 
not have PTSD.  Once the Board orders an action in a remand, 
the right to its performance is the veteran's.  The RO may 
not abrogate it.

The veteran's unit while service overseas is known.  The RO 
should obtain unit histories, which have to potential to 
corroborate the veteran's reports that his unit came under 
attack.

The Board instructed that the VA audiology examiner explain 
the basis of the March 2000 conclusion, "After reviewing the 
patient's medical records, it is apparent that the hearing 
loss that he has at this present time is not service-
connected."  In February 2002, the same examiner wrote, "It 
is my impression that this veteran's hearing loss is more 
likely to have been caused by circumstances other than his 
exposure to noise while in the military."  How the examiner 
arrived at the impression in either report is indiscernible.  
An examination that states a diagnosis without findings to 
substantiate it is an inadequate examination and must be 
returned to the examiner.  38 C.F.R. § 4.2 (2002).  The 
February 2002 report did not respond to the instruction in 
the remand.  Stegall, 11 Vet. App. at 271.

The May 2001 remand instructed the RO to obtain a medical 
opinion about the veteran's tinnitus.  The February 2002 
audiology report does not address tinnitus.  The report is 
unresponsive to the remand instruction.  Stegall, 11 Vet. 
App. at 271.

The veteran has a claim for pension benefits.  The general 
medical examinations of March 2000 and February 2002 are 
uninformative as to the basis for the several diagnoses, and 
thus are inadequate examinations.  38 C.F.R. § 4.2 (2002).  
The Board cannot decide a claim for pension benefits without 
enough information to determine the severity of each 
diagnosis.

The May 2001 remand instructed the RO to obtain neurological 
testing of the brain to determine if the veteran has organic 
cognitive problems.  The remand noted that the instruction 
was because the March 2000 report of psychological evaluation 
indicated such evaluation was indicated, citing Magna v. 
Brown, 7 Vet. App. 224, 228 (1994) (Board decision premature 
where there is a clear need to conduct further medical 
testing recommended by a physician).  The veteran had the 
recommended neurological examination in February 2002.  The 
examiner recommended psychological testing to explain the 
veteran's memory defects.  The same rule must apply.  Magna, 
7 Vet. App. at 228.  This time, however, the first inquiry 
should be whether the psychological testing of March 2000 is 
the type of testing intended by the February 2002 examiner.

Accordingly, the case is REMANDED for the following action:

1.  Request Shreveport VAMC to furnish 
records of the veteran's admission for 
inpatient treatment in its chemical 
dependence program beginning in March 
1995, or to provide a negative response.  
Associate the records or the negative 
response with the claims file.

2.  Request assistance from the United 
States Armed Services Center for Unit 
Records Research (CURR) to determine 
whether Company D, 538th Engineering 
Battalion (Combat) came under enemy 
attack during the period June 1968 to may 
1969 and to provide any documentation of 
where and in what capacity the unit saw 
service during that time, include 
attachment to any other unit that came 
under enemy attack.

2.  Return the claims folder to the 
February 2002 audiology examiner to (a), 
identify exactly what evidence or 
information in the file informs the 
opinion that hearing loss is not related 
to military service and why he formed 
that impression and (b), provide an 
opinion whether the veteran's tinnitus is 
related to service and the reason for the 
opinion.  If the February 2002 examiner 
is unavailable, afford the veteran 
another examination and obtain another 
opinion, with explanation of the opinion, 
whether current hearing loss or tinnitus 
began in, was aggravated by, or otherwise 
resulted from service.

3.  Refer the veteran's claims file to 
the February 2002 neurology (brain) 
examiner to comment in writing, after 
consultation if necessary, whether the 
psychological test administered in the 
March 2000 examination were the type of 
tests the February 2002 examiner 
contemplated in recommending 
psychological testing.  If not, schedule 
the veteran for psychological tests 
responsive to the February 2002 
examiner's concerns.

4.  Schedule the veteran for a medical 
examination, including any indicated 
referrals to or consultations with 
specialists, to diagnose all of his 
medical complaints.  The findings of the 
examination must be is sufficient detail 
to permit scheduler evaluation of the 
severity of each diagnosed conditions.

5.  Rate each diagnosed condition.

6.  Readjudicate the claims at issue, 
including whether the veteran's 
disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16(a), as 
required by 38 C.F.R. § 4.17, or whether 
extraschedular rating is warranted under 
38 C.F.R. § 3.321(b)(2).  If any claim at 
issue is not allowed, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



